                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     SANJEEV MALHOTRA,                                Case No. 19-cv-07011-JCS
                                                        Plaintiff,
                                   5
                                                                                          ORDER TO SHOW CAUSE WHY
                                                 v.                                       CASE SHOULD NOT BE DISMISSED
                                   6

                                   7     RAKHEE SHARMA, et al.,
                                                        Defendants.
                                   8

                                   9          On October 25, 2019, the Court issued an order setting an initial case management

                                  10   conference for January 24, 2020. See Order Setting Initial Case Management Conference (dkt. 3).

                                  11   The parties’ case management statements were due on January 17, 2020. No party filed a case

                                  12   management statement or appeared at the case management conference. See Civil Minute Order
Northern District of California
 United States District Court




                                  13   (dkt. 6). Plaintiff Sanjeev Malhotra is therefore ORDERED to appear at 2:00 PM on February 28,

                                  14   2020 in Courtroom F, located on the fifteenth floor of the federal courthouse at 450 Golden Gate

                                  15   Avenue in San Francisco, and SHOW CAUSE why this case should not be dismissed for failure to

                                  16   prosecute and failure to appear as required by the Court’s October 25, 2019 order.

                                  17          Malhotra, who is not represented by counsel, is encouraged to consult with the Federal Pro

                                  18   Bono Project’s Legal Help Center in either of the Oakland or San Francisco federal courthouses

                                  19   for assistance. The San Francisco Legal Help Center office is located in Room 2796 on the 15th

                                  20   floor at 450 Golden Gate Avenue, San Francisco, CA 94102. The Oakland office is located in

                                  21   Room 470-S on the 4th floor at 1301 Clay Street, Oakland, CA 94612. Appointments can be

                                  22   made by calling (415) 782-8982, signing up in the appointment book located outside either office,

                                  23   or emailing federalprobonoproject@sfbar.org. Telephone appointments are available. Lawyers at

                                  24   the Legal Help Center can provide basic assistance to parties representing themselves but cannot

                                  25   provide legal representation.

                                  26          IT IS SO ORDERED.

                                  27   Dated: January 28, 2020                        ______________________________________
                                                                                      JOSEPH C. SPERO
                                  28                                                  Chief Magistrate Judge
